Application for leave to appeal and for peremptory reversal having been ordered held in abeyance pending decision in People v Fountain (Docket No. 54,489), People v Fountain having been decided by the Court, 392 Mich 395, and it now appearing to the Court that People v Fountain is not decisive of the instant application, but that People v Carroll (Docket No. 55,251), presently pending on appeal before the Court may be so decisive, now therefore it is ordered November 21, 1974 that the present application continue to be held in abeyance, pending decision in People v Carroll.
Arthur J. Tarnow, for defendant-appellant.
Case below, Court of Appeals No. 19,161, order of May 13, 1974.